department of the treasury internal_revenue_service washington d c tax exempt and sovernment entities division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil exempt and inment entities division date date legend m n yr z dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you m qualify for exemption under sec_501 of the internal_revenue_code no for the reasons described below facts you were incorporated under the laws of the state of y on z your articles of incorporation state that you are organized for the following purpose to bring together seasoned professionals in the business services and operations fields and develop alliances with chief executive officers presidents boards and senior executives in the corporate and business sector in an effort to make collaborative value-based resources available to them to cultivate relationships among business professionals in the business services and operations fields and to develop a referral base of qualified and reputable business professionals to meet on- letter cg catalog number 47628k going needs of business entities and their owners you submitted a copy of an amendment to your articles of incorporation that changes your purpose to the following to promote educate and support professionals in the fields of business services and business operations however you did not provide proof that the amendment was actually filed with the state the networking meetings are open to professional advisors who have joined your original application stated that your activities and programs are designed to provide value based resources to established businesses in the n region you further stated that this is accomplished primarily by cross-marketing the services provided by those professionals who have joined the organization these activities will be conducted at networking meetings held twice per month the organization and others from the business services and operations field that are interested in learning more about the organization you also stated that those who have joined the organization have an opportunity to exchange leads with one another in regards to businesses that have needs in a particular business services and or operations field area you went on to say that members of the organization were each given the opportunity to discuss their respective client base prospective clients client business needs and for clients that requested immediate business assistance arrange the contact with the appropriate member professional these activities currently represent percent of your efforts during case processing you amended your original activity description to remove references to cross-marketing the services of members and exchanging business leads your website asks the question why choose m business advisors it goes on to answer the question by listing experienced professionals collaborative planning cost-effective solutions and accountability under the heading experienced professionals the website states that when you want a solution to a business need you want to know you are getting the best advice from an expert under collaborative planning the website states members work collaboratively to ensure your business needs and objectives are met objective is to provide you with tangible benefits and value-added services the mission statement on the website reads it further states that our m was created to bring together seasoned professionals in the business services and operations fields and develop alliances with chief executive officers presidents boards and senior executives in the corporate and business sector in an effort to make collaborative value-based resources available to them to cultivate relationships among business professionals in the business services and operations field and to develop a referral base of qualified and reputable business professionals to meet on-going needs of business entities and their owners your website also profiles each member and indicates the line_of_business they specialize in you currently have seven members who represent different trades_or_businesses you indicated that there are no limitations on members based on profession or geographic region however currently there are no two members that represent the same profession membership into your organization is based on invitation only based upon a long relationship in business letter cg catalog number 47628k with another network member your membership requirements and responsibilities include meetings a b attendance at the meetings is highly advisable itis mandatory that you are active while a member of m referrals a b c two warm referrals every time we meet warm referral that the client prospect that you are referring is aware and in complete agreement to give the appropriate member the opportunity to provide a comparison solution advise and or willing to meet to discuss their solution further if the above is not achieved then a face to face joint appointment needs to be set with a client prospect for one of the m members lf neither of the above expectations is met then you will spend a half day out in the field introducing a m member to clients prospects sold deals a out of the referrals that you provide two of them need to be converted into sold deals by any m member s each quarter for new members the two sold deals per quarter expectation does not commence until the member has been involved in the organization the equivalent of one full quarter your membership requirements go on to discuss ramifications that include if any of the above expectations are not met as specified above then the board_of directors will review the facts and circumstances and make a decision to reprimand or replace the member in question you are supported primarily by membership the supplied financial information shows that in the current period as well as the projected two upcoming periods that revenue from membership fees will be in excess of percent of the total revenues in each period your expenses are primarily for administrative and marketing activities with more than percent of actual and projected future expenses being for these activities the remaining portion of your expenses is devoted to workshops seminars law sec_501 of the code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular is an organization of the same general class as a chamber of commerce a regular business of the kind ordinarily it letter cg catalog number 47628k services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_59_391 1959_2_cb_151 exemption under c was denied to an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization’s activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members rul 1970_2_cb_119 exemption under c was granted to an organization in rev open to persons engaged in various professions concerned with public health and welfare these persons are united for the purpose of promoting a common business_interest and improving their of public health and business conditions by exchanging knowledge and information in the field welfare and the improvement of professional services and techniques the organization's activities consist of holding seminars lectures symposia and discussions to provide an interdisciplinary it also disseminates information about legislative developments forum for the exchange of ideas affecting the general areas of common concern all of the organization's activities are financed out of membership dues the organization’s activities promote the business and professional interests of the members by increasing the effectiveness of the interaction among the various professions the professions and by solving problems common to the by developing greater efficiency in is held that the organization is exempt from federal_income_tax under professions the fact that the membership is composed of individuals from a sec_501 of the code variety of professions does not prevent the organization from qualifying under sec_501 of public health and because the members all have a common business_interest in the field welfare accordingly it revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely on members’ names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions application of law you are not described in sec_501 because you were formed to provide particular services to your members and therefore operate similar to a for profit business you are not described in sec_1_501_c_6_-1 of the income_tax regulation because the facts show you are not formed to promote the common business interests of a particular industry or letter cg catalog number 47628k trade but rather you limit your promotion to your members’ specific businesses you engage in a regular business of the kind ordinarily carried on for profit in that you provide specific services that would otherwise be necessary for each individual member to conduct on their own or through another entity and basically act as a cooperative in order to further each member's private business for example you advertise your members’ services extensively on your website you are similar to the organization described in revrul_59_391 1959_2_cb_151 in that you are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of your members your members do not appear to have a of the common business_interest other than a mutual desire to further the sales and client lists like other members your membership consists of professionals that are each from a unique field the members of the organization in revrul_59_391 your members are not in competition with each other you use your meeting time to share business contacts and to allow members the also like the organization in the revenue opportunity to learn about the other members’ clients ruling you allow members to furnish other members with contact information and introduction to is actually a prospective clients to increase the sales and business of the members requirement that members bring business leads and hard sales to other members in order to retain membership in the organization in fact it although you attempted to amend your articles of incorporation and your initial activity description your overall activities website and membership requirements still show that your primary purpose is to further the private business interests of your individual members and not the improvement of business conditions of one or more lines of business like the organization in the revenue_ruling you were created for the purpose of exchanging information on business prospects and have no common business_interest other than a desire to increase sales of members not like revrul_70_641 the organization described in the you are organization in this ruling contained members who all had an interest in the field of public health their activities consisted primarily of holding seminars and lectures as a forum for and welfare exchanging knowledge and information regarding the field of public health the organization in this ruling did not advertise the services of their individual members and it was not formed to exchange unlike the organization in this ruling your primary purpose business leads and increase client lists is to share client leads build the client base and advertise the services of your individual members’ businesses you have no common business_interest and are organized simply for the promotion of members’ businesses 1970_2_cb_119 you are like the organization described in revrul_76_409 this organization was denied exemption under c of the code because the publication and distribution of a directory containing the names and addresses of members constitutes advertising for the individuals listed and in turn constitutes the performance of particular services for members in essence the organization acted as an employment agency for its members like this organization your primary purpose is to promote the businesses of your members this creates a convenience and economy to the individual members that they would otherwise have to conduct independently letter cg catalog number 47628k applicant’s position you stated that you are similar to the organization described in revrul_70_641 1970_2_cb_119 with a common business_interest of business services and business operations you stated that your purpose is to promote educate and support professionals in the above mentioned common business_interest you stated that this was accomplished at twice monthly networking meetings in which the members exchange information about business trends share ideas about more effective business services and operations and build business connections you indicated that of your activities are dedicated to educating members about business trends you also state that referral activity is a small portion of the organizations overall activities service response to applicant’s position you are not like the organization in revrul_70_641 whose activities focused on promoting the common business_interest of exchanging knowledge and information in the field of public heath as explained earlier your activities are focused on increasing the business prospects of individual members the facts clearly show that this is your primary purpose the information contained on your website and in your application expressly shows that you are operating not to educate members but instead to promote each member’s individual business therefore you have not established how your activities promote a common business_interest within the meaning of c conclusion your memberships requirements along with the information provided from your website and application indicate you do not have a common business_interest other than a mutual desire to further the sales and client lists of the your members accordingly you do not qualify for exemption under sec_501 as a business league your rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office publication exempt_organization appeal procedures for unagreed issues you can find more information about the role of the appeals_office in types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include letter cg catalog number 47628k n w r b n o o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47628k if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
